Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9th March 2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
---------- ---------- ----------
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 11,259,354 B2 (the 354 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the current application claims are filed as continuation of the 354 patent claims.
The 354 patent independent claim 8 (similarly independent claims 1 and 15) cites:an apparatus, comprising:  	at least one processing element, wherein the at least one processing element is configured to cause a user equipment (UE) to:  	perform a registration procedure through a first message exchange with an access mobility function (AMF), wherein performing the registration procedure includes:  	receiving a first fifth generation (5G) global unique temporary identifier (GUTI) from the AMF; and  	negotiating a timer having a timer value;  	start the timer after completion of the registration procedure;  	transition in and out of connected mode at least once while the timer is running;  	after a first period of time according to the timer value, perform a second message exchange with the AMF, wherein said performing the second message exchange includes receiving a second GUTI from the AMF.

The current application independent claim 8 (similarly independent claims 1 and 15) cites:an apparatus, comprising: 
 	at least one processing element, wherein the at least one processing element is configured to cause an access mobility function (AMF) to: 
 	perform a registration procedure through a first message exchange with a user equipment (UE), wherein performing the registration procedure includes: 
 	transmitting a first fifth generation (5G) global unique temporary identifier (GUTI) to the UE; and 
 	negotiating a timer having a timer value; 
 	start the timer after completion of the registration procedure; 
 	after a first period of time according to the timer value, perform a second message exchange with the UE, wherein said performing the second message exchange includes 
 	transmitting a second GUTI to the UE, wherein the UE has transitioned in and out of connected mode at least once while the timer was running.

From the comparison above (see underlined portions), it is seen that the 354 patent mentions “perform a second message exchange with the AMF” limitation while the current application mentions “perform a second message exchange with the UE” limitation; and, the 354 patent cites “transition in and out of connected mode at least once while the timer is running” limitation while the current application cites “transmitting a second GUTI to the UE, wherein the UE has transitioned in and out of connected mode at least once while the timer was running” limitation, nonetheless, the 354 patent cites the “transmitting a second GUTI to the UE” limitation as “the second message exchange includes receiving a second GUTI from the AMF” which has the same functions.

The 354 patent dependent claims 2 – 7, 9 – 14 and 16 – 20 are essentially the same as the current application dependent claims 2 – 7, 9 – 14 and 16 – 20.

Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 10,805,973 B2 (the 973 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the current application claims are filed as continuation of the 973 patent claims. 
The 973 patent independent claim 8 (similarly independent claims 1 and 15) cites:
an apparatus configured for implementation by a user equipment (UE), comprising:  	at least one processing element, wherein the at least one processing element is configured to:  	transmit a first message to a network node, wherein the first message includes a requested timer value;  	in response to transmitting the first message, receive a first fifth generation (5G) global unique temporary identifier (GUTI) from the network node including a negotiated timer value, wherein the negotiated timer value is based on the requested timer value;  	after a first period of time according to the negotiated timer value, transmit a third message to receive a new 5G-GUTI from the network node; and  	in response to transmitting the third message to receive the new GUTI, receive a second GUTI from the network node.

The current application independent claim 8 (similarly independent claims 1 and 15) cites:an apparatus, comprising: 
 	at least one processing element, wherein the at least one processing element is configured to cause an access mobility function (AMF) to: 
 	perform a registration procedure through a first message exchange with a user equipment (UE), wherein performing the registration procedure includes: 
 	transmitting a first fifth generation (5G) global unique temporary identifier (GUTI) to the UE; and 
 	negotiating a timer having a timer value; 
 	start the timer after completion of the registration procedure; 
 	after a first period of time according to the timer value, perform a second message exchange with the UE, wherein said performing the second message exchange includes 
 	transmitting a second GUTI to the UE, wherein the UE has transitioned in and out of connected mode at least once while the timer was running.

From the comparison above (see underlined portions), it is seen that the 973 patent operates from the user equipment (UE) side while the current application operates from the network node side.

The 973 patent UE and the current application network node mutually exchange 5G-GUTI and timing messages. While the 973 patent describes in detail of each of the “first, second and third messages” being exchanged, the current application describes the “access mobility function (AMF)” feature specifically.
Nonetheless, both the 973 patent and the current application claim essentially the same features on different ends of a network system, namely between a UE and a network node.

The 973 dependent claims 2 – 7, 9 – 14 and 16 – 20 are essentially the same as the current application dependent claims 2 – 7, 9 – 14 and 16 – 20 except that the current application mentions the “access mobility function (AMF)” limitation.

Based on the analysis above, the requested terminal disclaimers are warranted.
---------- ---------- ---------- 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 4, 8 – 11 and 15 – 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ramle et al (US 2020/0112898 A1).
Claim 8 (similarly Claims 1 and 15). Ramle shows an apparatus (figs. 3a – 4b and 6), comprising:  	at least one processing element (fig. 6: DPA 602; fig. 8: processor 808), wherein the at least one processing element is configured to cause an access mobility function (AMF) (fig. 6: AMF network node 600; fig. 8: AMF 106) to:  	perform a registration procedure through a first message exchange with a user equipment (UE) ([0083]: the T-AMF 106t sends to the selected T-RAN 104t a handover request message that includes the source to target transparent container, MM N2 information, MM N1 information, and SM N2 information list wherein the T-AMF 106t receives the handover request message from the T-AMF 106t), wherein performing the registration procedure includes:  	transmitting a first fifth generation (5G) global unique temporary identifier (GUTI) to the UE ([0083]: the T-AMF 106t has selected the T-RAN 104t based on target ID wherein the T-AMF 106t allocates a Globally Unique Temporary Identifier (GUTI), a registration area and a service area, valid for the UE 102 in the T-AMF 106t and target Tracking Area Identifier (TAI)); and  	negotiating a timer having a timer value ([0105]: the S-AMF 106s receives the forward relocation complete notification message from the T-AMF 106t wherein the S-AMF 106s starts a timer to supervise when the resources in the S-RAN 104s shall be released and if the SMF 108 is relocated, and also release of the resources towards the S-SMF 108s);  	start the timer after completion of the registration procedure (see above);  	after a first period of time according to the timer value, perform a second message exchange with the UE ([0106]: the S-AMF 106s acknowledge the reception of the forward relocation complete notification message from the T-AMF 106t by transmitting to the T-AMF 106t a forward relocation complete acknowledgement message), wherein said performing the second message exchange includes  	transmitting a second GUTI to the UE, wherein the UE has transitioned in and out of connected mode at least once while the timer was running ([0126]: at expiry of the maximum wait time or when all PDU handover response messages are received, the AMF 106 continues with the N2 handover procedure, i.e. the handover request message; [0138]-[0139]: the MM N1 information may GUTI and is sent transparent via the T-RAN 104t, the AMF 106 and the S-RAN 104s to the UE 102).
Claim 9 (similarly claim 2). Ramle shows the apparatus of claim 8, wherein the connected mode comprises a 5G mobility management connected mode ([0016]: Mobility Management-Session Management).
Claim 10 (similarly claims 3 and 16). Ramle shows the apparatus of claim 8, wherein said performing the second message exchange is performed while the UE is in connected mode ([0083]: the registration area and service area may be sent in a separate NAS message to the UE 102 when the UE 102 has successfully connected to the target side).
Claim 11 (similarly claims 4 and 17). Ramle shows the apparatus of claim 8, wherein said performing the second message exchange is performed upon the UE entering connected mode after expiry of the timer ([0126]: at expiry of the maximum wait time or when all PDU handover response messages are received, the AMF 106 continues with the N2 handover procedure, i.e. the handover request message).
---------- ---------- ----------
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5, 6, 7, 12, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ramle et al in view of Youn et al (US 2018/0376446 A1).
Claim 12 (similarly claims 5 and 18). Ramle shows the apparatus of claim 8; Ramle does not expressly describe wherein said performing the second message exchange includes receiving a status message.Youn teaches feature of a [[second]] message exchange includes receiving a status message ([0296]: PDU session is established using NAS SM signaling exchanged between a UE and an SMF through N1 (upon UE request), modified (upon UE and 5GC request), and released (upon UE and 5GC request) and upon request from an application server, 5GC may trigger a specific application within a UE. When the UE receives a trigger message, it transfers the corresponding message to an identified application wherein the identified application may establish a PDU session with a specific DNN).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the update feature as taught by Youn in the second message of Ramle to facilitate a new radio access network supporting all of evolved E-UTRA (E-UTRA) and new radio (NR) access technologies (e.g. gNB), that is, an advanced version of the 4G radio access technology.
Claim 13 (similarly claims 6 and 19). Ramle shows the apparatus of claim 8; Ramle does not expressly describe wherein said performing the second message exchange includes receiving a configuration update request message.Youn teaches performing a [[second]] message exchange includes receiving a configuration update request message (Table 2 and [0617]: the AMF may transmit to the (R)AN an N2 UE release command in which the deregistration is configured as the cause in order to release the N2 signaling connection). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the update feature as taught by Youn in the second message of Ramle to facilitate a new radio access network supporting all of evolved E-UTRA (E-UTRA) and new radio (NR) access technologies (e.g. gNB), that is, an advanced version of the 4G radio access technology.
Claim 14 (similarly claims 7 and 20). Ramle shows the apparatus of claim 8; Ramle does not expressly describe wherein the second 5G-GUTI is transmitted in a configuration update command from the AMF.Youn teaches feature of a [[second]] 5G-GUTI is transmitted in a configuration update command from the AMF (Table 2 and [0617]: the AMF may transmit to the (R)AN an N2 UE release command in which the deregistration is configured as the cause in order to release the N2 signaling connection). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the update feature as taught by Youn in the second message of Ramle to facilitate a new radio access network supporting all of evolved E-UTRA (E-UTRA) and new radio (NR) access technologies (e.g. gNB), that is, an advanced version of the 4G radio access technology.
---------- ---------- ----------
Conclusion
The prior art made of record is considered pertinent to applicant’s disclosure.
1. Hallenstål, US 2021/0185098 A1: a method of registering a subscriber in an IP Multimedia Subsystem (IMS), said subscriber being associated with a 4G or 5G conforming User Equipment (UE), the method comprising, at the UE, generating a Temporary IMS Private User Identity (TIMPI) and a Temporary IMS Public User Identity (TIMPU) from a Globally Unique Temporary Identifier (GUTI) allocated by and received from a 4G or 5G network to temporarily identify the UE; sending an IMS registration request containing the TIMPI and the TIMPU from the UE to the IMS; at the IMS, using the TIMPI and the TIMPU to determine the GUTI, and communicating with the 4G or 5G network to determine, using the GUTI, an International Mobile Subscriber Identifier (IMSI) associated with the UE; at the IMS, using the IMSI to determine an IMS Private User Identity (IMPI) and an IMS Public User Identity (IMPU) associated with the subscriber; and completing IMS registration of the subscriber using the IMPI and the IMPU.
2. Fernandez Alonso et al, US 2021/0153018 A1: an apparatus for controlling the transmission of user data over an NAS of a telecommunications network wherein an AMF includes a receiver configured to receive NAS policy control data determined by a PCF.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        7th October 2022